MEMORANDUM ***
Balwinder Singh-Kaur petitions for review of the Board of Immigration Appeals’s summary affirmance of the immigration judge’s denial of his motion to reopen removal proceedings and rescind an in absentia removal order. We review for abuse of discretion the denial of a motion to reopen.1 Singh-Kaur received statutory notice of the hearing.2 He failed to show good cause for his failure to appear and provided no evidence of exceptional circumstances justifying his failure to appear.
The petition is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.


. Watkins v. INS, 63 F.3d 844, 847 (9th Cir.1995).


. 8U.S.C. § 1252b(a)(2)(1994).